Citation Nr: 0213251	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-19 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from July 1975 to May 1976 
and from August 1979 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).

The veteran initially disagreed with the RO's denial of both 
entitlement to a compensable evaluation for 
pseudofolliculitis barbae and service connection for a 
bilateral foot disorder included in the rating decision dated 
in August 1998.  Since the veteran submitted his Notice of 
Disagreement (NOD) on those matters, the RO granted service 
connection for bilateral bunions and assigned a 30 percent 
evaluation.  That rating action constitutes a full grant of 
benefits sought on appeal as to service connection for the 
bilateral foot disorder.  Thus, the only issue remaining 
before the Board is noted above in the Issues section of this 
Remand.  


REMAND

In December 1998, the veteran requested a personal hearing 
with a local hearing officer.  Notice was given to the 
veteran in February 1999 that a hearing was scheduled for 
March 4, 1999 in Waco, Texas.  In a communication from the 
veteran's representative dated on March 3, 1999, the 
representative stated that the veteran had been called and 
advised that a hearing at that time would be unproductive, 
given that the veteran had no current VA examination.  The 
representative informed the veteran that since an examination 
would be ordered during the hearing, it seemed more effective 
to postpone the hearing until the examination had taken place 
and a subsequent rating action had been completed.  This 
communication equaled a request for a postponement, not a 
cancellation.  Nonetheless, on further investigation, it has 
been brought to the attention of the Board that the hearing 
was canceled and not rescheduled.  

In the interest of due process, VA is required to afford the 
veteran the opportunity for the requested hearing once he has 
requested such.  If a veteran fails to appear for a hearing, 
and no request for a postponement has been received, then it 
can be presumed that his request has been withdrawn.  
38 C.F.R. § 21.704 (2001).  The law does not provide for an 
assumption of withdrawal due to lack of interest.  Due 
process considerations require that the veteran be notified 
of the specific pending hearing and be given the opportunity 
to attend.  If he does not show for the hearing, the case is 
then forwarded to the Board for appellate consideration.

Additionally, the Board observes that in view of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations, the Board must 
ensure that the veteran is apprised of the new law and its 
provisions that impose additional duties to assist and render 
notice, and ensure that such requirements are met.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001) and 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

In light of the above, the Board requests that the RO 
complete the following actions:

1. The RO should schedule a hearing 
before the local hearing officer.  A 
hearing transcript should be associated 
with the claims folder.  

2. After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
At that time, the RO should ensure that 
the duty to assist and notice 
requirements under VCAA are satisfied and 
that the veteran is adequately apprised 
of the applicable regulatory provisions 
in support of his claim.  

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




